                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

SETH TAYLOR,                                   )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )       No. 3:17-cv-01359
                                               )
D.C.S.O., ET AL.,                              )
                                               )
                 Defendant.                    )

                                              ORDER

        Magistrate Judge Brown has issued a Report and Recommendation (Doc. No. 37) in which he

recommends that the Motion for Summary Judgment filed by the Metropolitan Government of Nashville

and Davidson County (Doc. No. 34) be granted, that this case be dismissed with prejudice, and that any

appeal not be certified as taken in good faith. No objections have been filed to the Report and

Recommendation.

        Having reviewed the matter de novo in accordance with Rule 72 of the Federal Rule of Civil

Procedure, the Court agrees with the recommended disposition because Plaintiff has failed to establish

a deliberate indifference to a serious medical needs. Accordingly,

        (1) The Report and Recommendation (Doc. No. 37) is ADOPTED and APPROVED;

        (2) The Motion for Summary Judgment (Doc. No. 34) filed by the Metropolitan Government of

Nashville and Davidson County is GRANTED;

        (3) This case is hereby DISMISSED WITH PREJUDICE; and

        (4) A Certificate of Appealability will NOT ISSUE because any appeal would not be taken

in good faith.

        IT IS SO ORDERED.


                                               __________________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE
